UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-06190) Exact name of registrant as specified in charter:	Putnam International Equity Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2012 Date of reporting period:	September 30, 2011 Item 1. Schedule of Investments: Putnam International Equity Fund The fund's portfolio 9/30/11 (Unaudited) COMMON STOCKS (98.7%) (a) Shares Value Australia (2.2%) Macquarie Group, Ltd. 385,580 $8,268,949 Telstra Corp., Ltd. 4,666,219 13,942,528 Belgium (2.3%) Anheuser-Busch InBev NV 432,535 22,977,345 Brazil (0.3%) Rossi Residencial SA 624,400 2,910,121 Canada (1.7%) Agrium, Inc. 122,160 8,161,552 Canadian Natural Resources, Ltd. 321,300 9,469,733 China (5.1%) China Construction Bank Corp. 15,409,000 9,197,564 China Mobile, Ltd. 805,500 7,858,075 China National Materials Co., Ltd. 13,699,000 4,789,326 China WindPower Group, Ltd. (NON) 69,160,000 3,211,701 Industrial and Commercial Bank of China, Ltd. 20,238,000 9,785,553 Lenovo Group, Ltd. 9,006,000 6,023,668 PCD Stores Group, Ltd. 25,184,000 3,067,910 Perfect World Co., Ltd. ADR (NON) 339,000 3,783,240 Zhongpin, Inc. (NON) 609,400 4,631,440 France (11.7%) Arkema 166,159 9,665,703 AXA SA 641,898 8,348,480 BNP Paribas SA 344,441 13,656,694 Christian Dior SA 176,211 19,746,002 Sanofi 465,218 30,597,099 Schneider Electric SA 154,964 8,357,054 Technip SA 144,899 11,615,450 Valeo SA 168,263 7,077,673 Vinci SA 243,792 10,485,904 Germany (10.7%) Allianz SE 136,171 12,835,325 BASF SE 161,145 9,793,906 Biotest AG (Preference) 78,319 3,819,965 Deutsche Bank AG 225,523 7,870,874 Deutsche Post AG 1,372,435 17,570,150 Kabel Deutschland Holding AG (NON) 210,161 11,347,693 MTU Aero Engines Holding AG 204,629 12,850,653 Porsche Automobil Holding SE (Preference) 381,951 18,314,789 Siemens AG 163,673 14,811,419 Hong Kong (0.7%) Henderson Land Development Co., Ltd. 1,633,000 7,246,562 Ireland (1.9%) Kerry Group PLC Class A 308,433 10,816,547 WPP PLC 943,815 8,719,912 Israel (0.8%) Teva Pharmaceutical Industries, Ltd. ADR 224,000 8,337,280 Italy (0.8%) Fiat SpA 1,422,030 7,698,320 Japan (23.8%) Aisin Seiki Co., Ltd. 362,400 12,047,033 Electric Power Development Co. 346,400 10,213,662 Fujitsu, Ltd. 1,844,000 8,691,909 Inpex Corp. 2,844 17,536,114 Japan Tobacco, Inc. 3,433 16,025,934 Konami Corp. 290,200 9,749,256 Lawson, Inc. 159,900 9,042,933 Mitsubishi Electric Corp. 1,565,000 13,868,368 Mitsubishi Tanabe Pharma 599,100 11,112,481 Mitsubishi UFJ Financial Group, Inc. 2,941,600 13,228,945 Mitsui & Co., Ltd. 1,192,500 17,270,361 Nippon Telegraph & Telephone (NTT) Corp. 263,600 12,676,199 Nissan Motor Co., Ltd. 2,218,500 19,616,895 NTT DoCoMo, Inc. 12,198 22,248,713 ORIX Corp. 279,260 21,775,413 Sumitomo Heavy Industries, Ltd. 2,021,000 10,370,058 Tokyo Gas Co., Ltd. 2,280,000 10,626,525 Yamada Denki Co., Ltd. 104,120 7,273,651 Netherlands (1.0%) ING Groep NV GDR (NON) 1,487,425 10,486,103 Norway (1.0%) DnB NOR ASA 1,016,258 10,184,226 Russia (2.4%) Gazprom OAO ADR 436,884 4,178,994 Sberbank of Russia ADR (NON) 1,098,515 9,582,034 Synergy Co. (NON) 200,709 6,021,270 Uralkali GDR 150,522 5,125,303 South Korea (1.7%) KB Financial Group, Inc. 288,180 9,411,827 Samsung Electronics Co., Ltd. 11,134 7,799,513 Spain (0.7%) Grifols SA (NON) 387,702 7,264,463 Switzerland (0.8%) Wolseley PLC 319,095 7,957,814 Taiwan (1.4%) Hon Hai Precision Industry Co., Ltd. 2,600,000 5,804,051 Unimicron Technology Corp. 5,852,000 8,202,518 United Kingdom (23.5%) Associated British Foods PLC 645,005 11,082,702 Barclays PLC 4,217,993 10,373,364 BG Group PLC 1,153,775 22,010,689 British American Tobacco (BAT) PLC 440,852 18,719,643 Centrica PLC 2,503,481 11,529,380 Compass Group PLC 1,128,637 9,143,380 Kingfisher PLC 2,856,369 10,968,958 Pearson PLC 573,208 10,107,715 Prudential PLC 910,479 7,807,201 Reckitt Benckiser Group PLC 428,166 21,686,319 Rio Tinto PLC 583,247 25,806,128 Royal Dutch Shell PLC Class A 795,294 24,711,388 SSE PLC 918,486 18,402,265 Tullow Oil PLC 502,299 10,209,616 Virgin Media, Inc. 245,609 5,980,579 WM Morrison Supermarkets PLC 2,197,793 9,928,428 Xstrata PLC 972,396 12,217,529 United States (4.2%) Accenture PLC Class A 98,900 5,210,052 ACE, Ltd. 178,400 10,811,040 Apple, Inc. (NON) 23,600 8,995,848 First Solar, Inc. (NON) (S) 74,900 4,734,429 Tyco International, Ltd. 322,218 13,130,424 Total common stocks (cost $1,134,055,746) SHORT-TERM INVESTMENTS (1.0%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.16% (d) 4,482,100 $4,482,100 U.S. Treasury Bills with effective yields ranging from 0.055% to 0.082%, July 26, 2012 (SEGSF) $4,031,000 4,028,645 U.S. Treasury Bills with effective yields ranging from 0.062% to 0.083%, June 28, 2012 (SEGSF) 1,315,000 1,314,271 U.S. Treasury Bills with an effective yield of 0.104%, February 9, 2012 (SEGSF) 20,000 19,992 U.S. Treasury Bills with an effective yield of 0.082%, January 12, 2012 (SEGSF) 181,000 180,957 U.S. Treasury Bills with effective yields ranging from 0.168% to 0.176%, October 20, 2011 (SEGSF) 146,000 145,984 Total short-term investments (cost $10,171,949) TOTAL INVESTMENTS Total investments (cost $1,144,227,695) (b) FORWARD CURRENCY CONTRACTS at 9/30/11 (aggregate face value $356,259,561) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 10/19/11 $2,778,566 $3,005,526 $(226,960) British Pound Buy 10/19/11 179,007 182,731 (3,724) Canadian Dollar Buy 10/19/11 3,777,931 3,982,739 (204,808) Euro Sell 10/19/11 11,245,515 11,713,481 467,966 Norwegian Krone Sell 10/19/11 2,636,681 2,857,897 221,216 Swedish Krona Buy 10/19/11 3,280,682 3,510,655 (229,973) Swiss Franc Buy 10/19/11 10,185,567 10,905,569 (720,002) Barclays Bank PLC British Pound Sell 10/19/11 2,218,535 2,263,106 44,571 Canadian Dollar Buy 10/19/11 4,791,711 5,047,505 (255,794) Euro Buy 10/19/11 3,535,106 3,683,031 (147,925) Hong Kong Dollar Buy 10/19/11 3,721,350 3,717,623 3,727 Japanese Yen Sell 10/19/11 14,238,686 14,175,864 (62,822) Norwegian Krone Sell 10/19/11 2,108,955 2,290,269 181,314 Singapore Dollar Buy 10/19/11 6,862,919 7,384,058 (521,139) Swedish Krona Buy 10/19/11 865,832 927,818 (61,986) Swiss Franc Buy 10/19/11 6,892,608 7,254,166 (361,558) Citibank, N.A. Australian Dollar Buy 10/19/11 2,979,906 3,221,004 (241,098) British Pound Buy 10/19/11 2,812,415 2,868,377 (55,962) Danish Krone Buy 10/19/11 11,244,448 11,763,021 (518,573) Euro Sell 10/19/11 1,613,441 1,681,075 67,634 Hong Kong Dollar Buy 10/19/11 3,365,509 3,362,117 3,392 Norwegian Krone Sell 10/19/11 969,380 1,051,706 82,326 Singapore Dollar Buy 10/19/11 10,562 11,366 (804) Swedish Krona Sell 10/19/11 2,474,474 2,649,508 175,034 Swiss Franc Buy 10/19/11 7,606,197 8,018,145 (411,948) Credit Suisse AG Australian Dollar Sell 10/19/11 1,702,623 1,841,135 138,512 British Pound Sell 10/19/11 3,038,751 3,100,248 61,497 Canadian Dollar Buy 10/19/11 774,602 815,903 (41,301) Euro Sell 10/19/11 8,686,740 9,054,635 367,895 Japanese Yen Sell 10/19/11 4,552,385 4,523,359 (29,026) Norwegian Krone Sell 10/19/11 2,161,740 2,346,720 184,980 Swedish Krona Buy 10/19/11 4,581,038 4,904,391 (323,353) Swiss Franc Buy 10/19/11 8,146,995 8,576,546 (429,551) Deutsche Bank AG Australian Dollar Buy 10/19/11 888,355 958,533 (70,178) British Pound Sell 10/19/11 2,212,131 2,222,018 9,887 Euro Sell 10/19/11 7,449,285 7,759,332 310,047 Swedish Krona Buy 10/19/11 2,720,387 2,915,645 (195,258) Swiss Franc Buy 10/19/11 4,731,957 4,986,901 (254,944) Goldman Sachs International Australian Dollar Buy 10/19/11 3,613,075 3,906,222 (293,147) British Pound Sell 10/19/11 2,980,957 3,040,253 59,296 Euro Sell 10/19/11 5,291,723 5,513,942 222,219 Japanese Yen Sell 10/19/11 3,307,561 3,288,040 (19,521) Norwegian Krone Buy 10/19/11 1,202,903 1,304,831 (101,928) Swedish Krona Buy 10/19/11 1,773,276 1,898,205 (124,929) HSBC Bank USA, National Association Australian Dollar Buy 10/19/11 4,898,105 5,295,361 (397,256) British Pound Sell 10/19/11 260,076 265,339 5,263 Euro Sell 10/19/11 4,949,685 5,155,659 205,974 Hong Kong Dollar Buy 10/19/11 2,351,871 2,349,645 2,226 Norwegian Krone Sell 10/19/11 3,860,790 4,189,605 328,815 Swiss Franc Buy 10/19/11 4,996,997 5,257,468 (260,471) JPMorgan Chase Bank, N.A. Australian Dollar Sell 10/19/11 460,883 45,650 (415,233) British Pound Sell 10/19/11 7,768,075 7,906,182 138,107 Euro Sell 10/19/11 2,962,538 3,087,266 124,728 Hong Kong Dollar Buy 10/19/11 3,990,032 3,985,725 4,307 Japanese Yen Sell 10/19/11 2,213,736 2,200,472 (13,264) Norwegian Krone Buy 10/19/11 9,049,345 9,809,506 (760,161) Singapore Dollar Buy 10/19/11 11,742,316 12,640,221 (897,905) Swedish Krona Buy 10/19/11 3,215,793 3,442,834 (227,041) Swiss Franc Buy 10/19/11 9,323,935 9,822,452 (498,517) Royal Bank of Scotland PLC (The) Australian Dollar Buy 10/19/11 2,987,847 3,226,548 (238,701) British Pound Sell 10/19/11 4,097,175 4,178,439 81,264 Canadian Dollar Buy 10/19/11 3,020,947 3,184,782 (163,835) Euro Buy 10/19/11 13,499,020 13,445,151 53,869 Japanese Yen Sell 10/19/11 3,844,297 3,821,066 (23,231) Swedish Krona Sell 10/19/11 6,299,105 6,756,259 457,154 Swiss Franc Buy 10/19/11 2,910,036 3,060,655 (150,619) State Street Bank and Trust Co. Australian Dollar Buy 10/19/11 3,089,437 3,341,630 (252,193) Canadian Dollar Sell 10/19/11 1,700,581 1,791,344 90,763 Euro Buy 10/19/11 3,392,467 3,560,788 (168,321) Norwegian Krone Sell 10/19/11 353,275 383,065 29,790 Swedish Krona Buy 10/19/11 176,330 188,703 (12,373) UBS AG Australian Dollar Buy 10/19/11 2,944,848 3,184,356 (239,508) British Pound Sell 10/19/11 5,993,153 6,105,833 112,680 Euro Sell 10/19/11 7,566,697 7,883,717 317,020 Norwegian Krone Buy 10/19/11 347,927 377,545 (29,618) Swedish Krona Buy 10/19/11 3,905,821 4,182,234 (276,413) Swiss Franc Buy 10/19/11 7,954,208 8,380,514 (426,306) Westpac Banking Corp. Australian Dollar Buy 10/19/11 1,172,206 1,266,877 (94,671) British Pound Sell 10/19/11 641,677 654,567 12,890 Canadian Dollar Sell 10/19/11 3,709,950 3,907,405 197,455 Euro Sell 10/19/11 3,052,040 3,180,229 128,189 Japanese Yen Sell 10/19/11 4,285,264 4,259,253 (26,011) Total Key to holding's abbreviations ADR American Depository Receipts GDR Global Depository Receipts OAO Open Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from July 1, 2011 through September 30, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $1,022,137,179. (b) The aggregate identified cost on a tax basis is $1,149,593,588, resulting in gross unrealized appreciation and depreciation of $73,386,973 and $204,186,810, respectively, or net unrealized depreciation of $130,799,837. (NON) Non-income-producing security. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $4,260,354. The fund received cash collateral of $4,482,100 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $500 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $99,689,413 and $104,304,686, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $6,017,816 to cover certain derivatives contracts. ADR or GDR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $643,200,000 on forward currency contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $6,821,609 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $5,579,446. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Australia $— $22,211,477 $— Belgium — 22,977,345 — Brazil 2,910,121 — — Canada 17,631,285 — — China 8,414,680 43,933,797 — France — 119,550,059 — Germany — 109,214,774 — Hong Kong — 7,246,562 — Ireland — 19,536,459 — Israel 8,337,280 — — Italy — 7,698,320 — Japan — 243,374,450 — Netherlands — 10,486,103 — Norway — 10,184,226 — Russia — 24,907,601 — South Korea — 17,211,340 — Spain — 7,264,463 — Switzerland — 7,957,814 — Taiwan — 14,006,569 — United Kingdom 5,980,579 234,704,705 — United States 42,881,793 — — Total common stocks — Short-term investments — 10,171,949 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(6,587,853) $— Totals by level $— $— At the start and/or close of the reporting period, Level 3 investments in securities and other financial instruments were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $4,892,007 $11,479,860 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnan International Equity Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 29, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 29, 2011 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 29, 2011
